


109 HR 5424 IH: To allow certain existing retirement plans maintained by

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5424
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Souder (for
			 himself and Mr. Pitts) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To allow certain existing retirement plans maintained by
		  churches to continue to provide annuities directly to participants rather than
		  through an insurance company.
	
	
		1.Grandfather rule for church
			 plans which self-annuitize
			(a)In
			 generalIn the case of any
			 plan year ending after April 17, 2002, annuity payments provided with respect
			 to any account maintained for a participant or beneficiary under a qualified
			 church plan shall not fail to satisfy the requirements of section 401(a)(9) of
			 the Internal Revenue Code of 1986 merely because the payments are not made
			 under an annuity contract purchased from an insurance company if such payments
			 would not fail such requirements if provided with respect to a retirement
			 income account described in section 403(b)(9) of such Code.
			(b)Qualified church
			 planFor purposes of this section, the term qualified
			 church plan means any money purchase pension plan described in section
			 401(a) of such Code which—
				(1)is
			 a church plan (as defined in section 414(e) of such Code) with respect to which
			 the election provided by section 410(d) of such Code has not been made,
			 and
				(2)was in existence on
			 April 17, 2002.
				
